Title: Robert Elliott to Thomas Jefferson, 6 March 1811
From: Elliott, Robert
To: Jefferson, Thomas


          
            Sir
            City of Washington March 6th 1811
          
           I take the liberty of sending the enclosed for your signature—If not presumptuous, (with permission) wd wish to dedicate them to you—as these    now selected for publication with many others were preached in your presence & during your administration.
          To return it as soon as possible will be esteemed a favour—as I wish to present it also to Mr Madison and the several Heads of Departments. And am Sir with much respect and esteem, and prayers for your Happiness both here and hereafter your most
          
            Obedt Humble Servt &c
            
 Robt Elliott
          
        